Citation Nr: 1336305	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  12-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which apparently reopened a previously denied claim of service connection for a back injury disability and denied a claim of multilevel degenerative disc disease of the lumbar spine with narrowing and spondylosis (claimed as a back injury) on the merits.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board considers the issue on appeal to involve entitlement to service connection for any lumbar spine disability.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Where the claims in question have been finally adjudicated at the AOJ level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claims of service connection for a back disability, regardless of whether the previous action denying the claims was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claims.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The underlying claim of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a lumbar spine disability was denied in the April 2003 rating decision as there was no medical evidence of treatment for a back condition in service or evidence showing that the claimed condition was related to service; the appellant filed a notice of disagreement, but did not perfect an appeal after a statement of the case was issued in November 2006.

2. Evidence received since the April 2003 decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's April 2003 decision that denied the claim of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The evidence received since the April 2003 decision is new and material, sufficient to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the Board's favorable decision in reopening the claim of service connection for a lumbar spine disability there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Legal Criteria & Analysis

Generally, an RO decision denying a claim which has become final and a claim denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For the purpose of determining whether new and material evidence has been received to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Additionally, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO initially denied the Veteran's claim of service connection for a lumbar spine disability in April 2003 because there was no medical evidence of treatment for a back condition in service or evidence showing that the claimed condition was related to service.  

The Veteran was notified of the RO's April 2003 decision; the appellant filed a notice of disagreement, but did not perfect an appeal after a statement of the case was issued in November 2006.  Thus, the April 2003 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Thus, the Board will review the evidence submitted since the April 2003 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the April 2003 denial includes a statement received in August 2009 from B.L.S. who reported that a runaway truck was being pulled off road with a jeep.  B.L.S. indicated that the jeep went to fast, hit the trailer tires, and part of the trailer hit the Veteran, which threw him about 15 feet.  B.L.S. stated that the Veteran hurt his back.  The incident happened while serving with the 6th Ordinance Company in Germany in 1951 during a Red Alert.  A January 2010 Report of Contact noted that B.L.S. reported that he served with the Veteran from 1951 to 1952 in Germany.  B.L.S. stated that he remembered the incident the Veteran described in which he injured his back.  In March 2010, the National Personnel Record Center (NPRC) confirmed that B.L.S. served with the Veteran.  NPRC sent a copy of B.L.S.'s DD214, which revealed that he had service from December 1950 to December 1952 and was assigned to the 6th Ordinance MM Company (APO 46).   

An April 2010 VA examination report noted the Veteran's in-service back injury.  The Veteran also reported that he had low back pain at the time of the injury, which has been ongoing.  The examiner indicated that the Veteran's current spine disability was due to an injury but that it would be speculative to say that this was service-related.  

The lay statements B.L.S. supported the Veteran's contentions that he did injure his back in service, despite the absence of documentation in service treatment records.  Additionally, the Veteran asserted that the pain has been ongoing and the VA examiner suggested that the Veteran's current lumbar spine disability was related to an injury.  This evidence is new as it was not previously of record when the prior decision was made.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claims - in-service injury with back pain, ongoing pain, and a current back disability that is a result of an injury, that when taken together suggest  a relationship to service.  Accordingly, the claim of service connection for a lumbar spine disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim of service connection for a lumbar spine disability is reopened, and to this extent the appeal is granted.




REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examiner who conducted the April 2010 VA examination opined that she would only be speculating to say that the Veteran's lumbar spine disability related to service.  The examiner indicated that there was no evidence of back problems at the time of separation.  However, the examiner also reported that there were no other doctor visits included in the claims file.  This statement suggests that treatment records regarding the back disability could enable that an opinion be provided.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

On review of the record, there appears to be outstanding VA treatment record that are pertinent to the Veteran's claim and should be considered by a VA examiner.  An August 2006 report of contact noted that the Veteran had back x-rays done at the Des Moines VA Medical Center (VAMC) approximately in 1991 and at the Kansas City VAMC approximately in 2005; however, such treatment records have not been associated with the claims file.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As it appears that the April 2010 VA opinion was based on an incomplete history and incomplete treatment records, a new opinion is necessary.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain and associate with the claims file back x-rays from the Des Moines VAMC dated around 1991 and the Kansas City VAMCY dated around 2005 and any other records of the Veteran's treatment for a low back disability as well as from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file. 

2.  After the completion of the above, arrange for the Veteran's claims file, including any relevant records in Virtual VA, and a copy of this remand to be reviewed by the VA examiner who previously examined the Veteran in April 2010.  If the April 2010 VA examiner is unavailable, then forward the request to another VA examiner. 

For any current lumbar spine disability identified, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the lumbar spine disability had its onset in service, or within the first post-service year or is otherwise related to an in-service back injury to include getting hit with a trailer and being thrown a distance while attempting to dislodge it from being stuck in the mud.  

The examiner must provide reasons for each opinion.  

The absence of evidence of treatment for left foot problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran, his spouse, and B.L.S. are competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's, his spouse, or B.L.S.'s reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

(If the examiner concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

3. The agency of original jurisdiction should ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


